Citation Nr: 0336142	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  97-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation benefits for an additional 
penile disability, pursuant to the provisions of 38 U.S.C.A. 
§ 1151

2.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



REMAND

Previously, on October 8, 2002, the Board of Veterans' 
Appeals (BVA or Board) ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the complete hospitalization 
records from the veteran's August to 
September 1971 hospitalization at the VA 
Hospital in Brooklyn, New York.  In 
addition, procure the veteran's complete 
clinical records from the Brooklyn VA 
Hospital since September 1971 and from the 
Ponce Outpatient Clinic since May 1979.  
2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA genitourinary examination to 
determine the nature, extent, and etiology 
of any penile disorder that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent genitourinary pathology 
found on examination should be noted in 
the report of the evaluation.   

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should express 
an opinion as to whether it is at least as 
likely as not that the veteran has an 
additional penile disorder as a result of 
disease or injury, or aggravation of an 
existing disease or injury, attributable 
to the exploratory laparotomy and excision 
of an abdominal mass that he underwent 
during his August to September 1971 VA 
hospitalization.  Any such additional 
penile disorder must be beyond the 
continuance or natural progress of disease 
or injuries for which treatment was 
authorized and must be beyond those 
consequences which were certain to result 
from, or were intended to result from, the 
surgical treatment administered during 
that VA hospitalization.  

3.  In addition, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA aid 
and attendance/housebound examination to 
determine whether the veteran is so 
helpless as to need the regular aid and 
attendance of another person and to 
determine whether the veteran is, in fact, 
housebound.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should discuss 
the presence or absence of the following 
factors:  the inability of the veteran to 
dress or undress himself or to keep 
himself ordinarily clean and presentable; 
the frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (which does not include the 
adjustment of appliances that normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); the inability of the 
veteran to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; the inability to 
attend to the wants of nature; the 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment; and an actual requirement to 
be confined to bed.  In addition, the 
examiner should express an opinion as to 
whether the veteran is, in fact, 
housebound (e.g., substantially confined 
to his dwelling and the immediate premises 
or, if institutionalized, to the ward or 
clinical area with reasonable certainty 
that the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



